Title: Joseph C. Cabell to Thomas Jefferson, 3 February 1820
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


					
						Dear Sir,
						
							Richmond
							4th
								3d Feb: 1820.
						
					
					I arrived here the day before yesterday, & found your favor of 20th ult, in the post office. The unfortunate and long-continued illness of my wife, kept me in Williamsburg till the 1st inst. The session is now far advanced; but I hope it is not too late to procure a further endowment of the University. The lamentable occurrence in the treasury encreases the difficulties we had already to encounter. Some enlightened men tell me there is no prospect of success: and I candidly think it doubtful. But I am now urging the subject in every quarter where I think I can be useful. Your letter and the important paper it contained, I took the liberty to shew to most of the members at the Eagle, this morning; and I found a good disposition on the subject. I am sorry there has been so little yet done in regard to this great subject. A detailed report from the President & Directors of the Literary Fund will appear in a few days, whereupon propositions will be submitted to the House of Delegates. In the mean time I shall see the friends of the measure. You may expect to hear more fully from me, hereafter: I write now merely to inform you that misfortunes have kept me in Wmsburg, till the 1st inst but that I am now in place, and engaged on this subject which is so interesting to your feelings. I am rejoiced to hear of your good health. I have thought it unnecessary to trouble you with letters heretofore, because our mutual friend Col: Randolph would write you fully on every subject. In haste, I remain, Dr Sir, faithfully yours
					
						
							Joseph C. Cabell
						
					
				